DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined and are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2020 and 10/28/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 4, 11, and 17 are objected to because of the following informalities:  
Claim 4, line 4: typographical error; suggest replacing “;” with “.”
Claim 11, line 5: typographical error; suggest replacing “;” with “.”
Claim 17, line 5: typographical error; suggest replacing “;” with “.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-12, and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeira et al, hereinafter (“Zeira”), US Patent (9,179,058 B1).
Regarding claims 1, 8, and 15, Zeira teaches a method comprising; a system comprising: a sensor; at least one processor; at least one memory storing instructions, which when executed by the at least one processor, causes the at least one processor to; and a system comprising: at least one processor; at least one memory storing instructions, which when executed by the at least one processor, causes the at least one processor to:
receiving, based on at least one attribute of a sensor, a sensor identifier configured to uniquely identify the sensor, wherein the sensor identifier is generated based on a hash value of the at least one attribute; [Zeira, Col 7, lines 1-10, 15-22, and 52-55 --  Col 8, lines 1-3 and 20-22: Network devices 102/104/106 receives communication signal 118; using access device 108 to communicate via sensing and/or WiFi transceiver, cellular or sensors via gateway 110/112. Col 39, lines 1-10: the access device 108 has a first network ID and unique device key; where the network device 102 then communicates generation of a signature using their respective security key. Col 39, lines 64-67 – Col 40, lines 1-4 and 22-31: An uniquely generated security key. The access device signature may be expressed as: Authorization=SDU UniqueId":'Signature":'ExpirationTime. The Authorization term may be an attribute, and the SDU Uniqueld, Signature, and ExpirationTime terms may include values for the Authorization attribute. One of ordinary skill in the art will appreciate that other unique identifiers may be used to uniquely identify the access device. The Signature value may be expressed as: Signature=Base64(HMAC-SHA1 (PrivateKey, StringToSign)). Using this expression, the input to the HMAC-SHA1 technique may include a PrivateKey term and a StringToSign term. The PrivateKey input includes the unique security key that was generated by the server for the access device with regard to a particular logical network.] and 
incorporating the sensor identifier in messages subsequently sent from the sensor. [Zeira, See Col 7, lines 1-10, 15-22, and 52-55 --  Col 8, lines 1-3 and 20-22: sensors/transceiver; Col 40, lines 41-43: The access device may place the signature in a data packet and may transmit the data packet to the cloud network server with a communication signal.]
Regarding claims 2, 9, and 16, Zeira teaches claim 1 as described above.
Zeira teaches wherein the sensor identifier is a fixed-length hash value based upon various lengths of the at least one unique attribute. [See Zeira, Col 39, lines 64-67 – Col 40, lines 1-4 and 22-31: The PrivateKey input includes the unique security key that was generated by the server for the access device. An access a signature using its uniquely generated security key; Signature=Base64(HMAC-SHA1 (PrivateKey, StringToSign)).]

Regarding claims 3 and 10, Zeira teaches claim 1 as described above.
Zeira teaches wherein the sensor identifier replaces a previous sensor identifier. [Zeira, Col 37, lines 41-49: The server may also generate a new unique security key for the network device 104, and may retrieve the unique key that was previously generated for the access device 108 when registering the gateway 110 as the first logical network. The gateway 112 may also be registered by the server as a second logical network with a second network ID. A second set of security keys may be generated for the network device 106 and the access device 108. Examiner interprets the sensor identifier will now be based on a second set of keys which replaces the PrivateKey input including a second set of security keys to determine a new signature; hence replacing previous sensor identifier. See Col 39, lines 64-67 – Col 40, lines 1-4 and 22-31]
Regarding claims 4, 11, and 17, Zeira teaches claim 1 as described above.
Zeira teaches prior to receiving the sensor identifier, determining the sensor is installed on a component in a network; [Zeira, Col 5, lines 63-66: the network device is powered on, a list of gateways that are detected by the network device may be displayed on a user's access device (e.g., via an application, program, or the like installed on and executed by the access device). ] and 
network device's key and other relevant information from storage and generate the signature using the key]
Regarding claims 5 and 12, Zeira teaches claim 1 as described above.
Zeira teaches prior to receiving the sensor identifier, sending a first message comprising the at least one attribute from the sensor. [See Zeira, Col 7, lines 1-10, 15-22, and 52-55 --  Col 8, lines 1-3 and 20-22: Network devices 102/104/106 receives communication signal 118; using access device 108 to communicate via sensing and/or WiFi transceiver, cellular or sensors via gateway 110/112. Col 39, lines 1-10: the access device 108 has a first network ID and unique device key; where the network device 102 then communicates generation of a signature using their respective security key. Col 39, lines 64-67 – Col 40, lines 1-4 and 22-31: An access device may also generate a signature using its uniquely generated security key. The access device signature may be expressed as: Authorization=SDU UniqueId":'Signature":'ExpirationTime. The Authorization term may be an attribute, and the SDU Uniqueld, Signature, and ExpirationTime terms may include values for the Authorization attribute. One of ordinary skill in the art will appreciate that other unique identifiers may be used to uniquely identify the access device. The Signature value may be expressed as: Signature=Base64(HMAC-SHA1 (PrivateKey, StringToSign)). Using this The PrivateKey input includes the unique security key that was generated by the server for the access device with regard to a particular logical network.]
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeira et al, hereinafter (“Zeira”), US Patent (9,179,058 B1), in view of Keeni, US PG Publication (20100242084 A1), was submitted by 10/08/2020 IDS.
Regarding claims 6, 13, and 19, Zeira teaches claim 5 as described above.
Zeira teaches sending a second message comprising at least the sensor identifier; [Zeira, Col 37, lines 46-47 and Col 39, lines 1-15: a second set of security keys generated for access device 108; which sends (network ID) and unique sensor to generate a signature for the respective security key of the access device] 
However, Zeira fails to explicitly teach but Keeni teaches in response to the second message being received, a determination is made that the sensor is under an attack. [Keeni, ¶0017: a packet monitor unit that monitors packets transmitted by and received from all nodes connected to the network; ¶0020: access control unit extracts ARP packets containing a source IP-address which exists in the above-mentioned communication permission list from ARP packets received by the above-mentioned packet monitor unit; judges the extracted ARP packets to be attack packets that illegally attempt to block communication if the source MAC-address of the extracted ARP packets is not the same as the MAC-address of the node Ak registered in the above-mentioned communication permission list]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of for controlling a network video camera with physical privacy feedback to capture one or more images of a scene of Zeira before him or her by including the teachings of a network security monitor apparatus and network security monitor system of Keeni. The motivation/suggestion would have been obvious to try the one-way function genFMAC to detect attack packets attempting to block communications detected [Keeni, ¶0034].

Regarding claims 7, 14, and 20, the combination of Zeira and Keeni teach claim 6 as described above.
¶0038: this invention enables reliable and simple detection of attacks to illegally block communication, by comparing the “false MAC-address” contained in ARP packets that illegally block communication with the value of FMAC; where a hash function for computing the hash value FMAC, may be defined as follows: FMAC=genFMAC(SeedMAC, Time, Secret) The parameter “SeedMac” is the Organizationally Unique Identifier (OUI: Organizationally Unique Identifier) that makes up the first 24 bits of a MAC address (48 bits).]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of for controlling a network video camera with physical privacy feedback to capture one or more images of a scene of Zeira before him or her by including the teachings of a network security monitor apparatus and network security monitor system of Keeni. The motivation/suggestion would have been obvious to try the one-way function genFMAC to detect attack packets attempting to block communications detected [Keeni, ¶0034].  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LeVasseur et al (7,870,204 B2) discloses electronic mail system with aggregation and integrated display of related messages.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sakinah White Taylor/Examiner, Art Unit 2497